EXHIBIT 10.34



BLONDER TONGUE LABORATORIES, INC.
AMENDED AND RESTATED 1996 DIRECTOR OPTION PLAN
STOCK OPTION AGREEMENT
 
THIS AGREEMENT is made and entered into as of this ___ day of ________, 200_ by
and between BLONDER TONGUE LABORATORIES, INC., a Delaware corporation (the
“Company”) and _____ ____________________ (the “Optionee”).


BACKGROUND
 
The Optionee is an Eligible Director of the Company whose continued services are
considered essential to the Company’s sustained progress. The Company has
adopted the Blonder Tongue Laboratories, Inc. Amended and Restated 1996 Director
Option Plan, as amended (the “Plan”) for the purpose of encouraging equity
ownership in the Company by outside directors of the Company. Pursuant to and in
accordance with the Plan, the Company desires to grant to the Optionee an option
to purchase shares of the Company’s common stock as more fully set forth below.
Capitalized terms used in this Agreement, and not otherwise defined herein,
shall have the meanings ascribed to them in the Plan.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and intending to be legally bound, it is agreed as follows:
 
1. Option to Purchase Shares. The Company hereby grants to the Optionee an
Option (the “Option”), pursuant to the Plan, to purchase up to ____________
(_______) shares of the Company’s common stock (the “Stock”). The Option Price
for each share of Stock shall be ______ Dollars and ________ Cents ($_____),
which is acknowledged to be 100% of the Fair Market Value of each share of Stock
as of the date hereof. The Option shall be exercisable for the number of shares
of Stock and during the specific exercise periods (“Exercise Period(s)”) set
forth in the following table:
 
 
Number of Shares
____________________________
 
Exercise Period
____________________________
 

2. Manner of Exercise and Terms of Payment. The Option may be exercised in whole
or in part, subject to the limitations set forth in this Agreement, upon
delivery to the Company of timely written notice of exercise, accompanied by
full payment of the Option Price for the shares of Stock with respect to which
the Option is exercised. Full payment shall be in cash or, if and as permitted
by the Board in its sole discretion: (i) by tendering stock of the Company or
(ii) by withholding stock subject to the Option, all as provided in the Plan.


3. Termination of Option.
 
(a) Expiration or Termination of Service on the Board. Except as specifically
provided in Sections 3(b), 3(c) and 6(b) hereof, and Sections 3.2(b), 5.6(b) and
5.6(c) of the Plan, the Option granted hereunder shall terminate as of the close
of business on the earliest to occur of the date of (i) expiration of the Option
Exercise Period, (ii) an event of default or breach by the Optionee of the terms
and conditions of this Agreement or (iii) termination of the Optionee’s service
on the Board for cause. If the Optionee’s service on the Board is terminated
other than for cause, death (as provided in subsection (b) below), or retirement
or disability (both as provided in subsection (c) below), the Optionee must
exercise the Option, if at all and to the extent then exercisable, within
thirty-six months from the date of such termination, in accordance with the
terms of the Plan and this Agreement.
 
(b)  Death of Optionee. If the Optionee dies prior to the exercise of the Option
in full, the Option may be exercised by the Optionee’s executors, administrators
or heirs within one year after the date of the Optionee’s death, provided death
occurred during the Optionee’s service on the Board, or within three months
following the termination of such service, by reason of the Optionee’s
retirement after reaching the age of 65 years or the Optionee’s retirement after
becoming permanently disabled. Such Option may be so exercised by the Optionee’s
executors, administrators or heirs only with respect to that number of shares of
Stock which the Optionee had an Option to purchase and only to the extent that
the Option was exercisable (but had not theretofore been exercised) as of the
date of the earlier of the (i) retirement of
 
 

--------------------------------------------------------------------------------


 
 the Optionee after reaching the age of 65 years or after becoming permanently
disabled, or (ii) death of the Optionee. In no event may the Option be exercised
at any time after the expiration of the Exercise Period stated in Section 1
hereof.
 
(c)  Retirement or Disability. If the Optionee’s service on the Board is
terminated, prior to the exercise of the Option in full, by reason of the
Optionee’s retirement after reaching the age of 65 years or by reason of the
Optionee’s retirement after becoming permanently disabled, the Optionee shall
have the right,during the period ending thirty-six months after the date of the
Optionee’s termination of service on the Board, to exercise the Option. Such
Option may be so exercised by the Optionee only with respect to that number of
shares of Stock which the Optionee had an Option to purchase and only to the
extent that the Option was exercisable (but had not theretofore been exercised)
as of the date of the earlier of (i) the retirement of the Optionee after
reaching the age of 65 years or (ii) the date the Optionee becomes permanently
disabled. In no event may the Option be exercised after the expiration of the
Exercise Period stated in Section 1 hereof.
 
4. Rights as Shareholder. The Optionee or a permitted transferee of an Option
shall have no rights as a shareholder of the Company with respect to any shares
of Stock subject to such Option prior to the purchase of such shares of Stock by
exercise of such Option as provided in the Plan.
 
5. Delivery of Stock Certificates. The Company shall not be required to issue or
deliver any certificate for shares of Stock purchased upon the exercise of all
or any portion of the Option granted hereunder prior to the fulfillment of any
of the following conditions which may, from time to time, be applicable to the
issuance of the Stock:
 
(a) Listing of Shares. The admission of such shares of Stock to listing on (i)
all stock exchanges on which the Stock of the Company is then listed or (ii) the
NASDAQ.
 
(b) Registration and/or Qualification of Shares. The completion of any
registration or other qualification of such shares of Stock under any federal or
state securities laws or under regulations promulgated by the Securities and
Exchange Commission or any other federal or state governmental regulatory body
which the Board deems necessary or advisable. The Company shall in no event be
obligated to register any securities pursuant to the Securities Act of 1933 (as
now in effect or as hereafter amended) or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulations or requirement.
 
(c) Approval or Clearance. The obtaining of any approval or clearance from any
federal or state governmental agency which the Board shall determine to be
necessary or advisable.
 
(d) Reasonable Lapse of Time. The lapse of such reasonable period of time
following the exercise of the Option as the Board may establish from time to
time for reasons of administrative convenience.
 
6. Certain Corporate Events.
 
(a) Anti-Dilution. Except as otherwise expressly provided herein, if the
outstanding shares of common stock are hereafter changed or converted into, or
exchanged or exchangeable for, a different number or kind of shares or other
securities of the Company or of another corporation by reason of a
reorganization, merger, consolidation, recapitalization, reclassification or
combination of shares, stock dividend, stock split or reverse stock split,
appropriate adjustment shall be made by the Board in the number of shares and
kind of stock subject to the unexercised portion, if any, of the Option granted
hereunder, to the end that the proportionate interest of the Optionee shall be
maintained as before the occurrence of such event.
 
(b) Non-survival of Company. In the event of a dissolution or liquidation of the
Company or any merger or combination in which the Company is not a surviving
corporation, the outstanding portion, if any, of the Option granted hereunder
shall terminate, but the Optionee shall have the right, immediately prior to
such event, to exercise the Option, in whole or in part, to the extent that such
Option is then otherwise exercisable and has not previously been exercised;
provided, however, that upon the occurrence of any such event, the Board may
modify the Option granted hereunder so as to accelerate, as a consequence of
such transaction, the vesting of the Optionee’s right to exercise such Option.
 
(c) Change in Control. In the event of any contemplated transaction which may
constitute a change in control of the Company, as provided in Section 3.2(c) of
the Plan, the Board may modify the Option granted hereunder so as to accelerate,
as a consequence of such transaction, the vesting of the Optionee’s right to
exercise such Option.
 
 
 
2

--------------------------------------------------------------------------------


 
7. Agreement Subject to Plan. No term or condition of this Agreement shall be
construed or interpreted in a manner contrary to the purposes and provisions of
the Plan, a copy of which may be obtained from the Secretary of the Company. Any
question of interpretation arising under the Plan or this Agreement shall be
resolved by the Board.
 
8. Investment Representation.
 
(a) The Optionee acknowledges that the Option has not been, and the Stock may
not upon issuance be registered under the Securities Act of 1933, as amended
(the “Act”). The Optionee represents and warrants to the Company that the
Optionee is acquiring this Option and the Stock upon exercise of the Option for
the Optionee’s own account for the purpose of investment and not with a view
toward resale or other distribution thereof in violation of the Act. The
Optionee acknowledges that the effect of these representations and warranties is
that the economic risk of the investment in the Option and Stock may be borne by
the Optionee for an indefinite period of time. This representation and warranty
shall be deemed to be a continuing representation and warranty and shall be in
full force and effect upon such exercise of the Option granted hereby.
 
(b) The Company may place a legend on each certificate for the Stock issued
pursuant hereto, or any certificate issued in exchange therefor, stating, if
such be the case, that such securities are not registered under the Act and
setting forth or referring to the restriction on transferability and sale
thereof imposed by the Act or any applicable state securities law.
 
9. Restrictions on Transfers. The Option granted hereunder may not be
transferred by the Optionee. Subject to the provisions of Section 3(b) hereto,
the Option shall be exercisable only by the Optionee during the Optionee’s
lifetime.
 
10. Miscellaneous.
 
(a) All notices provided for or contemplated herein shall be addressed as
follows:
 


If to the Company:
Blonder Tongue Laboratories, Inc.
     
One Jake Brown Road
 
Old Bridge, New Jersey 08857
 
Attn.: Board of Directors--Amended and Restated 1996 Director
 
Option Plan


 
If to the Optionee:
____________________
 
____________________
 
____________________



or to such other addresses as the parties may specify in writing.
 
(b) This Agreement does not confer upon or give to the Optionee any right to
continued service on the Board for any period of time, or at any particular rate
of compensation, or with any other benefits whatsoever, and does not in any way
affect the right of the shareholders of the Company to terminate the Optionee’s
service on the Board.
 
(c) This Agreement shall be construed in accordance with the laws of the State
of Delaware.
 
IN WITNESS WHEREOF, the undersigned have executed, or have caused this Agreement
to be executed, as of the day and year first above written.
 
BLONDER TONGUE LABORATORIES, INC. OPTIONEE
 
By:___________________________________  
 
James A. Luksch, Chief Executive Officer 
 
 
3
 
